This is a suit by Dora Wells against S. C. Thompson and his assignees to have declared a forgery a mineral deed purporting to be executed by plaintiff conveying to Thompson a three-eighths interest in the royalty reserved in an oil and gas lease upon a tract of land owned by plaintiff. It was sought to have said deed and assignments executed by Thompson canceled and removed as a cloud upon plaintiff's title.
Defendants answered by exceptions, general denial, and specially denied that the deed was a forgery.
Upon trial without a jury judgment was rendered for defendants.
The questions here presented call for no discussion. It will suffice to merely state our conclusions.
1. The judgment was that plaintiff take nothing by her suit and that defendants go hence without day. This completely disposes of all issues tendered by the pleadings and the suggestion that such judgment is not final is untenable.
2. The two descriptions of the land incorporated in the judgment simply follow the alternative descriptions contained in the plaintiff's petition.
3. The evidence amply supports the view that the deed was executed and delivered by plaintiff for which reason the assignment questioning the sufficiency of the evidence to support the judgment is overruled.
Affirmed.